Citation Nr: 0837417	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
allergic rhinitis, effective August 21, 2004, and in excess 
of 10 percent, effective June 25, 2007.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post left wrist fracture with degenerative 
joint disease and painful motion syndrome.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left wrist and hand median nerve neuralgia 
(previously nerve damage and tissue loss of the left wrist).

4.  Entitlement to an initial evaluation in excess of 10 
percent for left wrist tender surgical scar.

5.  Entitlement to an initial evaluation in excess of 10 
percent for status post soft tissue injury to the left ankle 
with strain, plantar spur, and degenerative changes left 
foot.

6.  Entitlement to an initial compensable rating for hallux 
valgus left foot.

7.  Entitlement to an initial evaluation in excess of 10 
percent for asthma also claimed as lung and pulmonary 
problems.

8.  Entitlement to an initial evaluation in excess of 10 
percent for eczema.

9.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae with scarring. 

10.  Entitlement to an initial compensable evaluation for 
degenerative disc disease of the lumbar spine.

11.  Entitlement to an initial compensable evaluation for 
adjustment disorder.

12.  Entitlement to service connection for vision loss also 
claimed as eyesight loss new prescription glasses needed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The veteran had active military service from May 1997 to 
August 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The claims file subsequently was transferred to 
the RO in Reno, Nevada. 

 In February 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO 
in Las Vegas, Nevada.  A transcript of the hearing is of 
record.

The disabilities involving the left foot and ankle and the 
skin have been recharacterized on the cover page to reflect 
separate disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2005 rating decision, the RO granted service 
connection for allergic rhinitis; status post left wrist 
fracture with degenerative joint disease and painful motion 
syndrome; left wrist and hand median nerve neuralgia 
(previously nerve damage and tissue loss of the left wrist); 
left wrist tender surgical scar; status post soft tissue 
injury to the left ankle with strain, plantar spur, and 
degenerative changes left foot; hallux valgus left foot; 
asthma also claimed as lung and pulmonary problems; eczema; 
pseudofolliculitis barbae with scarring; degenerative disc 
disease of the lumbar spine; and an adjustment disorder.  

The veteran essentially testified at his hearing in February 
2008 that all of the above service-connected disabilities 
were worse than last evaluated in June 2007.  He indicated 
that his asthma and residuals of the left wrist fracture were 
the same but made contentions regarding the severity of these 
disabilities that were inconsistent with the last examination 
of record.  As the veteran has testified that his 
disabilities are worse than reflected in 2007, additional 
examinations are necessary to evaluate the present severity 
of his disabilities.  See VAOPGCPREC 11-95 (1995).  The 
following should be considered:

1)  Increased rating for allergic rhinitis

The veteran's allergic rhinitis is rated as 0 percent 
disabling, effective August 21, 2004, and 10 percent 
disabling, effective June 25, 2007.  Under 38 C.F.R. § 4.97, 
Diagnostic Code 6522, allergic rhinitis without polyps, but 
with greater than 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 
10 percent rating.  Allergic rhinitis with polyps warrants a 
30 percent rating.  The last VA examination in June 2007 
reveals a 75 percent obstruction of the nasal passage but no 
polyps.  The new examination needs to specifically address 
whether the veteran has polyps associated with his allergic 
rhinitis.

The veteran never received any notice regarding his service 
connection claim for allergic rhinitis or the present 
increased rating claim.  The September 2004 notice letter 
does not reference this claim.  Thus, a notice letter should 
be provided for the increased rating claim for allergic 
rhinitis.

2)  Increased rating for status post left wrist fracture

The veteran is presently rated as a 10 percent disabled for 
status post left wrist fracture with degenerative joint 
disease and painful motion syndrome.  He is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215 for limitation 
of motion in the wrist due to degenerative arthritis.  Ten 
percent is the highest schedular rating available for 
limitation of motion under Diagnostic Code 5215.  The only 
way he can get a higher rating is if ankylosis is shown in 
the wrist (under Diagnostic Code 5214).  This should be 
determined by clinical evaluation.  The June 2007 VA 
examination report showed left wrist dorsiflexion and palmar 
flexion to 70 degrees; radial deviation was to 30 degrees; 
and ulnar deviation was to 45 degrees.  There was additional 
functional limitation due to pain following repetitive use.

3)  Increased rating left wrist and hand median nerve 
neuralgia

The veteran is rated as 10 percent disabled for left wrist 
and hand median nerve neuralgia (previously nerve damage and 
tissue loss of the left wrist) under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8715-8515 for neuralgia and mild incomplete 
paralysis of the median nerve.  A neurological examination 
needs to address whether the left wrist and hand nerve 
neuralgia is more consistent with mild, moderate, or severe 
incomplete paralysis of the median nerve.

4)  Increased rating for left wrist scar

The veteran is rated as 10 percent disabled for a left wrist 
tender surgical scar.  He testified that he actually had 
multiple surgical scars on his left wrist and contends 
entitlement to a higher rating.  His scar is rated under 
38 C.F.R. § 4.118, Diagnostic Code 7804.   This is the 
highest schedular rating available under this diagnostic 
code.  The VA examination should address whether the 
veteran's scar(s) is deep or causes limited motion and 
involves an area or areas exceeding 12 square inches or 77 
square centimeters.

5)  Increased rating for status post left ankle strain

The veteran is rated as 10 percent disabled for status post 
soft tissue injury to the left ankle with strain, plantar 
spur, and degenerative changes of the left foot.  He is 
jointly rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
for limitation of motion in the ankle and Diagnostic Code 
5284 for other foot injuries.  As discussed in the 
introduction, the ankle and foot disabilities are actually 
two separate disorders.  Therefore, the medical examination 
addressing the left ankle should determine whether the 
veteran has moderate or marked limitation of motion in the 
ankle.  He reportedly exacerbated his left ankle disability 
in a motor vehicle accident in September 2007 as reported on 
a November 2007 VA medical record.  To the extent possible, 
the degree of impairment as a result of this accident should 
be excluded from determining the present severity of the 
service-connected left ankle disability.

6)  Increased rating for hallux valgus left foot

Since the hallux valgus deformity of the left foot is a 
separate disability, the medical examination should address 
whether the veteran is entitled to a separate compensable 
rating for the hallux valgus deformity.  In other words, is 
the left foot disorder considered a moderate, moderately 
severe, or severe foot injury (under Diagnostic Code 5284) or 
is it more closely associated with a hallux valgus deformity 
(under Diagnostic Code 5280).  

7) Increased rating for Asthma 

The veteran is rated as 10 percent disabled for asthma.  In 
order to get the next higher 30 percent evaluation for asthma 
under 38 C.F.R. § 4.97, Diagnostic Code 6602, the evidence 
must show a Forced Expiratory Volume in one second (FEV-1) of 
56- to 70-percent predicted, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication.

The medical evidence does not meet the criteria for the FEV-1 
or FEV-1/FVC readings but the veteran has indicated that he 
uses an inhaler (levalbuteral) every six hours for breathing 
and a nebulizer home breathing treatment machine four times a 
day because of shortness of breath.  The veteran was last 
examined in June 2007 but this daily home treatment is not 
reflected; nor is it reflected in any of the medical records.  
Although the veteran states that his asthma has not worsened 
since he was last examined, in order to resolve this 
discrepancy a medical professional should state whether the 
veteran's asthma requires daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.



8)  Increased rating for eczema

The veteran is evaluated as 10 percent disabled for eczema 
and pseudofolliculitis barbae.  As discussed above, these are 
separate disabilities and thus should be evaluated as such.  
The June 2007 VA examination report shows that the veteran 
had a history of eczema affecting the back, both forearms, 
and hands, which periodically flared every six weeks.  On 
physical examination, there were no visible eczematous 
patches and it seemed to be under control with his present 
treatments.  The medical examination needs to address the 
percentage of the entire body and/or exposed areas affected 
and whether any systemic therapy such as corticosteroids or 
other immunosuppressive drugs are necessary; and if so, how 
often.  

9)  Increased for pseudofolliculitis barbae with scarring 

The June 2007 VA examination report noted very minimal 
evidence of a problem in the beard area, particularly on the 
right and left sides of his neck, and slightly on the cheek 
areas of the face.  There were no major lesions present or 
evidence of alopecia or hyperhidrosis.  The medical 
examination should address whether the veteran has any 
characteristics of disfigurement on the face as a result of 
the pseudofolliculitis barbae and the percentage of the 
entire body and/or exposed areas affected.  The examination 
also should address whether any systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
necessary; and if so, how often.

10)  Increased rating for degenerative disc disease of the 
lumbar spine

The veteran is rated as 0 percent disabled for his lumbar 
spine disability.  The medical examination needs to address 
the limitation of motion in the spine, whether the veteran 
has had any incapacitating episodes due to his lumbar spine 
disability within the past 12 months, and whether he has any 
neurological impairment as a result of his lumbar spine 
disability.  He reportedly exacerbated his lumbar spine 
disability in a motor vehicle accident in September 2007 as 
reported on a November 2007 VA medical record.  To the extent 
possible, the degree of impairment as result of this accident 
should be excluded from determining the present severity of 
the service-connected lumbar spine disability.

11)  Increased rating for adjustment disorder

The veteran is rated as 0 percent disabled for his 
psychiatric disorder.  A March 2007 VA medical record notes a 
Global of Assessment of Functioning Score of 50 and a present 
diagnosis of dysthymic disorder along with anxiety and post-
traumatic stress disorder symptoms.  These reflect symptoms 
more severe than warranted by a 0 percent evaluation under 
38 C.F.R. § 4.130, Diagnostic Code 9440.  The VA examination 
report should address all the veteran's present psychiatric 
symptoms and diagnoses.

12)  Service connection for vision loss

The RO denied the service connection claim for vision loss, 
also claimed as eyesight loss new prescription glasses 
needed, in part, because there was no present disability 
shown.  The veteran testified, however, that an 
ophthalmologist has since told him that he has glaucoma.  
Another examination is necessary to determine whether the 
veteran has a present eyesight disability related to his 
service.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
regarding his increased rating claim for 
allergic rhinitis that satisfies all 
requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  Schedule the veteran for a VA 
examination to address the present 
severity of his allergic rhinitis.  The 
examiner should determine whether the 
allergic rhinitis is manifested by greater 
than 50-percent obstruction of the nasal 
passage on both sides or complete 
obstruction on one side; and whether there 
are polyps.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The rationale for all 
opinions expressed should be provided.

3.  Schedule the veteran for a VA 
examination to address the present 
severity of his left wrist degenerative 
arthritis status post wrist fracture.  The 
examiner should determine the ranges of 
motion in the wrist including the presence 
of any ankylosis and/or whether there is 
any additional motion loss after 
repetitive use.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The rationale for all 
opinions expressed should be provided.

4.  Schedule the veteran for a VA 
examination to address the present 
severity of his left wrist and hand median 
nerve neuralgia.  The examiner should 
determine whether the left wrist and hand 
nerve neuralgia is more consistent with 
mild, moderate, or severe incomplete 
paralysis of the median nerve.  The claims 
file should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be provided.

5.  Schedule the veteran for a VA 
examination to address the present 
severity of his left wrist tender surgical 
scar.  The examiner should determine 
whether the veteran's scar(s) is deep or 
causes limited motion and involves an area 
or areas exceeding 12 square inches or 77 
square centimeters.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be provided.

6.  Schedule the veteran for a VA 
examination to address the present 
severity of his left ankle disability.  
The examiner should determine whether the 
veteran has moderate or marked limitation 
of motion in the ankle including whether 
any additional motion is lost after 
repetitive use.  He reportedly exacerbated 
his left ankle disability in a motor 
vehicle accident in September 2007 as 
reported on a November 2007 VA medical 
record.  To the extent possible, the 
degree of impairment as result of this 
accident should be excluded from 
determining the present severity of the 
service-connected left ankle disability.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

7.  Schedule the veteran for a VA 
examination to address the present 
severity of his hallux valgus deformity of 
the left foot.  The examiner should 
determine whether the left foot disorder 
is considered a moderate, moderately 
severe, or severe foot injury, or whether 
it is more closely associated with a 
hallux valgus deformity.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be provided.

8.  Schedule the veteran for a VA 
examination to address the present 
severity of his asthma.  The examiner 
should perform a pulmonary function test 
to determine the percentage predicted of 
Forced Expiratory Volume in one second 
(FEV-1); and the percentage of ratio of 
Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC).  The 
examiner also should state whether the 
asthma requires daily inhalational or oral 
bronchodilator therapy or inhalational 
anti-inflammatory medication.  The claims 
file should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be provided.

9.  Schedule the veteran for a VA 
examination to address the present 
severity of his eczema.  The examiner 
should address the percentage of the 
entire body and/or exposed areas affected 
and whether any systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs are necessary; and if so, how often.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

10.  Schedule the veteran for a VA 
examination to address the present 
severity of his pseudofolliculitis barbae 
with scarring.  The examiner should 
determine whether the veteran has any 
characteristics of disfigurement on the 
face as a result of the pseudofolliculitis 
barbae and the percentage of the entire 
body and/or exposed areas affected and 
whether any systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs are necessary; and if so, how often.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

11.  Schedule the veteran for a VA 
examination to address the present 
severity of his lumbar spine degenerative 
disc disease.  The medical examination 
needs to address the limitation of motion 
in the spine including whether any 
additional degrees of motion are lost 
after repetitive use, whether the veteran 
has had any incapacitating episodes due to 
his lumbar spine disability within the 
past 12 months, and whether he has any 
neurological impairment as a result of his 
lumbar spine disability.  He reportedly 
exacerbated his lumbar spine disability in 
a motor vehicle accident in September 2007 
as reported on a November 2007 VA medical 
record.  To the extent possible, the 
degree of impairment as result of this 
accident should be excluded from 
determining the present severity of the 
service-connected lumbar spine disability.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

12.  Schedule the veteran for a VA 
examination to determine the present 
severity of his psychiatric disorder.  The 
examination should address the findings on 
a March 2007 VA medical record, which note 
a Global of Assessment of Functioning 
Score of 50 and a present diagnosis of 
dysthymic disorder along with anxiety and 
post-traumatic stress disorder symptoms.  
The examination should determine the 
present psychiatric diagnosis and address 
the veteran's occupational and social 
impairment as a result of this diagnosis. 
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

13.  Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that the veteran 
has a current vision loss or eye 
disability related to his service.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

14.  Thereafter, any additional 
development deemed appropriate should be 
accomplished.  Then re-adjudicate the 
claims.  If any of the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




